DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-13, 17, 24, and 30 of U.S. Patent No. 9,227,774. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 9,227,774 contain every element of claims 13-21 of the instant application, especially the tearing guide strip suitable for being bound with a material forming the bag by higher binding strength than the maximum peeling strength necessary to peel the tearing guide strip from the extended part (claims 4 and 13), the tearing guide strip and both base parts are bound to a same surface of one of the base films (claim 25), and incompatible resins forming the tearing guide strip and the extended part allow for the tearing guide strip to be peeled from the surface of the extended part (claim 30), which meets the structure implied by the functional recitation “the tearing guide strip is configured to face the base film to which the base part is fixed and to tear only at least a part of the base film which the tearing guide strip faces while the tearing guide strip is peeled from the surface of the base part”.  Therefore, the claims of U.S. Patent No. 9,227,774 anticipate claims 13-21 of the instant application.

Claims 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 15, and 24 of U.S. Patent No. 10,940,978. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,940,978 contain every element of claims 13 and 14 of the instant application, especially the base part and the tearing guide strip are formed as one integrated molded article, wherein the tearing guide strip is configured to be peeled from the base part at a binding interface by interfacial peeling and is configured to tear only the first base film or the second base film which directly contacts with the tearing guide strip (claim 14) and a resin material forming the tearing guide strip and a resin material of the base part are incompatible with each other, wherein the tearing guide strip is configured to be peeled from the base part at a binding interface by interfacial peeling and is configured to tear only the first base film or the second base film which directly contacts with the tearing guide strip (claim 24), which meets the structure implied by the functional recitation “the tearing guide strip is configured to face the base film to which the base part is fixed and to tear only at least a part of the base film which the tearing guide strip faces while the tearing guide strip is peeled from the surface of the base part”.  Therefore, the claims of U.S. Patent No. 10,940,978 anticipate claims 13 and 14 of the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 13-21 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,552,202 to May.
Regarding claim 13, May discloses a cut tape (tear guide arrangement 10) comprising a base part (base strips 12, 14) wherein the base part is a continuously formed tape, and a tearing guide strip (16, 18) which is provided along a longitudinal direction of the base part.  May discloses base strips (12, 14) and tearing guide strips (16, 18) are coextruded through a die fed by a plurality of extruders forming base strips and tearing guide strips of the tear guide arrangement (column 5, lines 7-21), which meets the recitation “wherein the base part and the tearing guide strip are formed as one integrated molded article”.  May further discloses tough polymeric material of the tear guide strips (16 and 18) is substantially stiffer than resilient polymeric material of the base strips (12 and 14) so that the bonds between the tear guide strips (16 and 18) and the respective base strips (12 and 14) are inherently weak and easily broken, and that it is preferred to substantially compose the tear guide strips (16 and 18) from polypropylene and the base strips (12 and 14) from low density polyethylene because these two materials have an inherent nonaffinity for each other (column 4, lines 1-13).  The disclosure in May that the base strips (12, 14) and the tearing guide strips (16 ,18) are coextruded and the bonds between the tear guide strips (16, 18) and the respective base strips (12, 14) are inherently weak and easily broken, as discussed above, meets the structure implied by the functional recitation “wherein the tearing guide strip is peelable from a surface of the base part at a binding interface by interfacial peeling”.  May discloses the base part (12,14) and the tearing guide strip (16, 18) are in direct contact with each other (Fig. 1).  May discloses the cut tape is configured to fix the base part (12, 14) to a base film (28, 30) configured as a bag base material for making a bag, and wherein the tearing guide strip (16, 18) is configured to face the base film (28, 30) to which the base part (12, 14) is fixed and to tear only the base film (28, 30) which the tearing guide strip (16, 18) faces while the tearing guide strip (16, 18) is peeled from the surface of the base part (Fig. 3).
Regarding claim 14, May discloses a bag comprising a base film (28, 30)  configured as a bag material making the bag.  May discloses a base part (base strips 12, 14) wherein the base part is a continuously formed tape, and a tearing guide strip (16, 18) which is provided along a longitudinal direction of the base part.  May discloses base strips (12, 14) and tearing guide strips (16, 18) are coextruded through a die fed by a plurality of extruders forming base strips and tearing guide strips of the tear guide arrangement (column 5, lines 7-21), which meets the recitation “wherein the base part and the tearing guide strip are formed as one integrated molded article”.  May further discloses tough polymeric material of the tear guide strips (16 and 18) is substantially stiffer than resilient polymeric material of the base strips (12 and 14) so that the bonds between the tear guide strips (16 and 18) and the respective base strips (12 and 14) are inherently weak and easily broken, and that it is preferred to substantially compose the tear guide strips (16 and 18) from polypropylene and the base strips (12 and 14) from low density polyethylene because these two materials have an inherent nonaffinity for each other (column 4, lines 1-13).  The disclosure in May that the base strips (12, 14) and the tearing guide strips (16 ,18) are coextruded and the bonds between the tear guide strips (16, 18) and the respective base strips (12, 14) are inherently weak and easily broken, as discussed above, meets the structure implied by the functional recitation “wherein the tearing guide strip is peelable from a surface of the base part at a binding interface by interfacial peeling”.  May discloses the base part (12,14) and the tearing guide strip (16, 18) are in direct contact with each other (Fig. 1).  May discloses the base part (12, 14) is fixed to the base film (28, 30), and the tearing guide strip (16, 18) is configured to face the base film (28, 30) to which the base part (12, 14) is fixed and to tear only the base film (28, 30) which the tearing guide strip (16, 18) faces while the tearing guide strip (16, 18) is peeled from the surface of the base part (Fig. 3).
Regarding claim 15, May discloses a breakable bond between the tear guide strips (16, 18) and respective base parts (12, 14) having a strength ranging between about 0.25 pounds per lineal inch and about 0.50 pounds per lineal inch as measured along the length of the breakable bonds (column 4, lines 1-13), which meets the recitation “wherein a peeling strength between the base part and the tearing guide strip is 15 N/15 mm or less.”
Regarding claim 16, May discloses the tear guide strips (16, 18) and respective films (28, 30) each have an unbreakable bond strength ranging between about 7 pounds per lineal inch and about 10 pounds per lineal inch as measured along the length of the bond (column 3, lines 25-46) and a breakable bond between the tear guide strips (16, 18) and respective base parts (12, 14) having a strength ranging between about 0.25 pounds per lineal inch and about 0.50 pounds per lineal inch as measured along the length of the breakable bonds (column 4, lines 1-13), which meets the recitation “the tearing guide strip is bound with the base film, and a binding strength between the base film and the tearing guide strip is larger than the peeling strength between the base part and the tearing guide strip.”
Regarding claim 17, May discloses the base part (12, 14) is provided with a thickened parts (20, 22) wherein the thickened parts (20, 22) are thicker portions of the base part (Fig. 2).
Regarding claim 18, May discloses the tearing guide strip (16, 18) has a higher rigidity than the base part (12, 14; column 4, lines 1-13).
Regarding claim 19, May discloses the tearing guide strip (16, 18) are composed from polypropylene and the base part (12, 14) is comprised from low density polyethylene (column 4, lines 1-13).  The properties of the polypropylene tearing guide strip (16, 18) and the properties of the low density polyethylene base part (12, 14) in May meet the recitation “the tearing guide strip has a tensile elastic modulus that is at least 1.3 times greater than the tensile elastic modulus of the base part.”
Regarding claim 20, May discloses the tearing guide strip (16, 18) are composed from polypropylene and the base part (12, 14) is comprised from low density polyethylene (column 4, lines 1-13).  The properties of the polypropylene tearing guide strip (16, 18) and the properties of the low density polyethylene base part (12, 14) in May meet the recitation “the tearing guide strip has a tensile elastic modulus that is no more than 4 times greater than the tensile elastic modulus of the base part.”
Regarding claim 21, May discloses the tearing guide strip (16, 18) is disposed apart from an edge of the base film (28, 30) in a width direction of the base part (12, 14; Fig. 2), and wherein the base part (12, 14) is bound with the base film (28, 30) along a longitudinal edge of the tearing guide strip (16, 18; Fig. 2).

Response to Arguments
Applicant’s arguments filed 02/28/2022 regarding the rejection of claim 13-21 under the ground of non-statutory double patenting have been fully considered but they are not persuasive.  
The tearing guide strip suitable for being bound with a material forming the bag by higher binding strength than the maximum peeling strength necessary to peel the tearing guide strip from the extended part (claims 4 and 13), the tearing guide strip and both base parts are bound to a same surface of one of the base films (claim 25), and incompatible resins forming the tearing guide strip and the extended part allow for the tearing guide strip to be peeled from the surface of the extended part (claim 30), gives full response that U.S. Patent No. 9,227,774 does not disclose the recitation that “the tearing guide strip is configured to face the base film to which the base part is fixed and to tear only at least a part of the base film which the tearing guide strip faces while the tearing guide strip is peeled from the surface of the base part.”  
The tearing guide strip is configured to be peeled from the base part at a binding interface by interfacial peeling and is configured to tear only the first base film or the second base film which directly contacts with the tearing guide strip (claim 14) and a resin material forming the tearing guide strip and a resin material of the base part are incompatible with each other, wherein the tearing guide strip is configured to be peeled from the base part at a binding interface by interfacial peeling and is configured to tear only the first base film or the second base film which directly contacts with the tearing guide strip (claim 24), gives full response that U.S. Patent No. 10,940,978 does not disclose the recitation “the tearing guide strip is configured to face the base film to which the base part is fixed and to tear only at least a part of the base film which the tearing guide strip faces while the tearing guide strip is peeled from the surface of the base part.”
 
Applicant’s arguments with respect to the rejection of claims 13-21 as being anticipated by Rohde or May have been considered but are moot because the new ground of rejection does not rely on either reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734